  Case 19-40658        Doc 95     Filed 08/08/19 Entered 08/08/19 16:20:17              Desc Main
                                    Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


 In re:
                                                                                         Chapter 7
 Scheherazade, Inc,                                                           Bankruptcy 19-40658

                                Debtor.


                                  NOTICE OF SETTLEMENT


TO:       THE UNITED STATES TRUSTEE, ALL CREDITORS, AND OTHER PARTIES IN
          INTEREST:

        On September 4, 2019, or as soon thereafter as the transaction may be completed, the
trustee of the estate will settle a controversy as follows:

        BHM Capital LLC (“BHM”) filed a proof of claim in the amount of $289,031.84, reflecting
its secured claim and prepetition interest. After the filing, the trustee paid the claim in full from
the proceeds of the inventory sales. After receiving payment of the principal and interest, BHM
amended its proof of claim asserting that it was owed $53,230.32. See Claim No. 61-2 filed July
15, 2019. The claim attaches a document that sets forth $11,360.26 of post-petition interest at a
default rate of 20 percent and attorneys’ fees and costs of $41,870.06. The attorneys’ fees and
costs have increased since the filing of the amended proof of claim to $42,968.21. The trustee
asked for and received the time records of three law firms: Messerli & Kramer, Sapientia Law
Group and Avisen Legal, P.A.

        After reviewing the time records of the three law firms, the trustee informally objected to
the BHM claim. To settle the dispute between the trustee and BHM, the trustee shall pay the post-
petition interest due of $11,360.26 and shall pay $25,000.00 as for the attorneys’ fees. The
$36,360.26 payment shall be in complete settlement of Claim No. 61-2, which is a $17,968,21
reduction of BHM’s claim. Upon payment of the sum of $36,360.26, Claim No. 61-2 and any and
all obligations under the loan documents of BHM with the debtor shall be fully satisfied.
Thereafter, BHM shall no longer have any recourse against the estate for anything. The trustee
believes this settlement is in the best interest of the bankruptcy estate as the cost to litigate the
objection to the claim issue would incur substantial chapter 7 administrative expenses and would
diminish the distribution to unsecured creditors.

                              OBJECTION: MOTION: HEARING

       Under applicable rules, any objection must be in writing, be delivered to the trustee and
the United States Trustee, and be filed with the clerk, not later than 12:00 noon on the day before
the above date. If an objection is timely delivered and filed, the court will hold an expedited hearing
on the objection with reduced notice of the hearing. The hearing will be scheduled by the trustee
with notice by the trustee to the objecting party and the United States Trustee. If an objection is
  Case 19-40658      Doc 95    Filed 08/08/19 Entered 08/08/19 16:20:17          Desc Main
                                 Document     Page 2 of 2


made or an order is required, the undersigned trustee moves the Court for such orders as may be
necessary and appropriate.


 United States Bankruptcy Court       United States Trustee       Nauni Manty, Trustee
 300 South Fourth Street              1015 U.S. Courthouse        401 2nd Ave N, Ste 400
 301 U.S. Courthouse                  300 South Fourth Street     Minneapolis, MN 55401
 Minneapolis, MN 55415                Minneapolis, MN 55415

 Dated: August 8, 2019                       By: /e/ Nauni Manty, Trustee
                                                     Nauni Manty, Trustee
